Case 1:20-cv-06322-GHW Document 18-8 Filed 10/09/20 Page 1 of 4




               EXHIBIT 8
                  Case 1:20-cv-06322-GHW Document 18-8 Filed 10/09/20 Page 2 of 4

            AMERICAN
            ARBITRATION         INTERNATIONAL CENTRE                                            COMMERCIAL ARBITRATION RULES
                                FOR DISPUTE RESOLUTION•
            ASSOCIATION'                                                                             DEMAND FOR ARBITRATION



You are hereby notified that a copy of our arbitration agreement and this demand are being filed with the American Arbitration
Association with a request that it commence administration of the arbitration. The AM will provide notice of your opportunity to file
an answering statement.

Name of Respondent: Linda Hirshman




                                                                                                        [:] I
Address: 6503 N. 27th Street

City: Phoenix                                                             State: Arizona                         Zip Code: 85016

Phone No.: unknown                                                        Fax No.: unknonwn

Email Address: linda.hirshman@gmail.com

Name of Representative (if known): not known

Name of Firm (if applicable): n/a




                                                                                                             I
Representative's Address: n/a

City: n/a                                                                 State: Select...                       Zip Code:

Phone No.: n/a                                                            Fax No.: n/a

Email Address: n/a

The named claimant, a party to an arbitration agreement which provides for arbitration under the Commercial Arbitration Rules of
the American Arbitration Association, hereby demands arbitration.

Brief Description of the Dispute:

Respondent signed an agreement by which she granted to Claimant the right to exploit her book "Sisters in LAw" in all media, including theater,
televsion and film. In contravention and breach of that agreement, Respondent has knowkingly and intentionally entered into an agreement
with other parties for the televsion adapation of the book.


Dollar Amount of Claim: $ Subject to discovery and subject to proof but estimated at $295,000 al this time

Other Relief Sought: 0 Attorneys Fees 0 Interest 0 Arbitration Costs D Punitive/Exemplary
0 Other: Declaration of Claimant's rights and that Respondent's purported agreement with third parties is void.

Amount enclosed: $2,950

In accordance with Fee Schedule:       L Flexible Fee Schedule     Iii Standard Fee Schedule

Please describe the qualifications you seek for arbitrator(s) to be appointed to hear this dispute:

Familiarity with enteretainment industry including theater, film and television.




Hearing locale: New York
(check one)     □ Requested by Claimant 0 Locale provision included in the contract Arbitration Clause attached to this Demand
Estimated time needed for hearings overall:                                   hours or 1                             days




                                 Please visit our website at www.adr.org/support to file this case online.
                                         AAA Customer Service can be reached at              800-778-7879.
Case 1:20-cv-06322-GHW Document 18-8 Filed 10/09/20 Page 3 of 4
Case 1:20-cv-06322-GHW Document 18-8 Filed 10/09/20 Page 4 of 4
